Title: From Thomas Jefferson to George Washington, [16 November 1793]
From: Jefferson, Thomas
To: Washington, George



[16 Nov. 1793]

Th: Jefferson with his respects to the President has the honor to inclose for his information the following letters written in consequence of the two last consultations preceding his departure. There being quadruplicates of most of them, the trouble of looking over them will be proportionably diminished to the President.

Nov. 8.four letters to the foreign ministers on the extent of our jurisdiction
10.Circular to the district-attornies on the same subject and on the mode of settling the cases which arise.
 
do.four letters to the foreign ministers on the mode of settling the cases which arise of captures within our jurisdiction
do.to Messrs. Viar and Jaudenes, covering answer of Govr. of Kentuckey as to military enterprizes projected there, and the information of the Govr. of N. Carolina as to the Spanish prize carried in there.
13.to Mr. Hammond on the inexecution of the treaty.
  to Govr. Moultrie. on Mr. Genet’s suggestion of military enterprises projected.
  to Judge Morris, inclosing Fitz Freeman’s petition.
14.to Mr. Hammond on the Roehampton and Industry.
to the District Atty. of Maryland on the brig Coningham.
to do. on the condemnation of the Roehampton and Pilgrim by the Fr. Consul
15.to do. of Pensylva. on the Ship William.
to Mr. Genet. on same subject
to Mr. Hammond on same subject.


   
   these are on subjects not referred to our consultation.



   
   these were in consequence of determinations at our consultations, but the letters, being in plain cases, were not communicated for inspection to the other gentlemen, after they were written.

there are some other letters agreed on, but not yet copied.
